FILED
                                                                                  Apr 24 2019, 8:07 am

                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Derek Core                                                 Curtis T. Hill, Jr.
      Bunker Hill, Indiana                                       Attorney General of Indiana
                                                                 George P. Sherman
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Derek Core,                                                April 24, 2019
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 91A02-1611-PC-2604
              v.                                                 Appeal from the White Superior
                                                                 Court
      State of Indiana,                                          The Honorable Robert B. Mrzlack,
      Appellee-Plaintiff.                                        Judge
                                                                 Trial Court Cause No.
                                                                 91D01-1510-PC-3



      Pyle, Judge.


[1]   Derek Core (“Core”), pro se, attempts to belatedly appeal from the post-

      conviction court’s denial of his petition for post-conviction relief. Because we

      conclude that Core forfeited his right to appeal by failing to timely file his notice

      of appeal following the denial of his petition for post-conviction relief and

      because our Indiana Supreme Court has repeatedly held that Post-Conviction
      Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                           Page 1 of 9
      Rule 2(1) does not permit belated consideration of an appeal from a post-

      conviction or other post-judgment proceedings, we dismiss this appeal.


[2]   We dismiss.


                                                       Issue
             Whether this appeal should be dismissed where Core failed to file a
             timely notice of appeal and, contrary to Indiana Supreme Court
             precedent, filed a belated notice of appeal from his post-conviction
             judgment under Post-Conviction Rule 2(1).

                                                       Facts
[3]   Because of our disposition of this appeal, we will focus on the procedural facts

      and will not delve into detailed substantive facts surrounding Core’s offenses.1


[4]   In October 2013, Core, who was on parole, and two other individuals robbed a

      bank in White County. In May 2014, a jury found Core guilty of Class C

      felony robbery, and Core admitted that he was an habitual offender.

      Thereafter, the trial court imposed an eight (8) year sentence for Core’s Class C

      felony conviction and enhanced that sentence by twelve (12) years for his

      habitual offender adjudication. Core then filed a direct appeal, raising

      evidentiary and sentencing arguments. Our Court affirmed Core’s conviction

      and sentence in March 2015.




      1
       The facts of Core’s offenses can be found in the memorandum decision from his direct appeal. See Core v.
      State, No. 91A05-1406-CR-265, *1-3 (Ind. Ct. App. Mar. 6, 2015), trans. denied.

      Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                       Page 2 of 9
[5]   Subsequently, in October 2015, Core filed a pro se petition for post-conviction

      relief and later filed an amended pro se petition in November 2015. Core raised

      a claim of ineffective assistance of trial counsel, arguing that counsel rendered

      ineffective assistance during his motion to suppress hearing. In April 2016, the

      post-conviction court held a hearing on Core’s post-conviction petition.

      Thereafter, on July 20, 2016, the post-conviction court issued an order denying

      Core’s petition for post-conviction relief. Therefore, Core’s notice of appeal

      was due on or before August 19, 2016, and he was required to file it with the

      Clerk of our Court. See App. R. 9(A)(1). Core failed to do so. 2


[6]   On September 8, 2016, Core filed, with the post-conviction court, a petition

      seeking permission to file a belated notice of appeal from the order denying

      post-conviction relief. In his petition, he sought to invoke the provisions of

      Post-Conviction Rule 2(1). The post-conviction court held a hearing and

      granted Core permission to file a belated notice of appeal from his post-

      conviction case.


[7]   Subsequently, on November 15, 2016, Core filed a notice of appeal with our

      Court. After Core failed to timely file his Appellant’s Brief, he filed a motion to

      file a belated brief, and our motions panel granted him permission to file a




      2
        Core filed a notice of appeal with the post-conviction court on August 17, 2016. However, filing a notice of
      appeal with the trial court is no longer the procedure for initiating an appeal. See App. R. 9(A)(1). Indeed,
      such has not been the case since January 1, 2012. See App. R. 9(A)(1) (2011). While we did have a grace
      period from January 1, 2012, until January 1, 2014, during which a notice of appeal filed with the trial court
      clerk would be deemed timely filed, see App. R. 9(A)(5) (2012), that grace period had been expired for more
      than two years at the time Core was required to file his notice of appeal with our Court.

      Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                          Page 3 of 9
      belated brief.3 Thereafter, the State filed a motion to dismiss Core’s appeal,

      arguing that Core had forfeited his right to appeal because he had failed to file a

      timely notice of appeal from the denial of his petition for post-conviction relief.

      The State also pointed out that Post-Conviction Rule 2(1) was not applicable to

      a post-conviction judgment. Our motions panel4 denied the State’s motion to

      dismiss and permitted Core to proceed with a belated appeal from his post-

      conviction judgment.


                                                      Decision
[8]   At the outset, we note that, although the State did not re-raise the argument

      from its motion to dismiss, we choose to reconsider the motions panel’s

      decision and review the issue in this opinion. “‘It is well established that we

      may reconsider a ruling by the motions panel.’” Treacy v. State, 953 N.E.2d

      634, 636 n.2 (Ind. Ct. App. 2011) (quoting Cincinnati Ins. Co. v. Young, 852

      N.E.2d 8, 12 (Ind. Ct. App. 2006), trans. denied), trans. denied. Although we are

      “reluctant” to overrule orders decided by our motions panel, we have “inherent

      authority to reconsider any [motions panel] decision” while an appeal remains

      pending. Id. (citing Davis v. State, 771 N.E.2d 647, 649 n. 5 (Ind. 2002),




      3
        Core titled his motion as a petition for permission to file belated notice of appeal. However, we treated this
      motion as a motion to file a belated brief. The writing judge of this opinion was one of the three judges on
      the rotating motions panel that granted Core permission to file a belated brief.
      4
        Neither the writing judge nor the two voting judges of this opinion were on the motions panel that denied
      the State’s motion to dismiss.

      Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                            Page 4 of 9
       abrogated in part on other grounds by In re Adoption of O.R., 16 N.E.3d 965 (Ind.

       2014); State v. Moore, 796 N.E.2d 764, 766 (Ind. Ct. App. 2003), trans. denied).


[9]    Additionally, we note that Core has chosen to proceed pro se. It is well settled

       that pro se litigants are held to the same legal standards as licensed attorneys.

       Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. Thus,

       pro se litigants are bound to follow the established rules of procedure and must

       be prepared to accept the consequences of their failure to do so. Id.


[10]   Core attempts to belatedly appeal the post-conviction court’s order denying his

       petition for post-conviction relief. Core, however, has forfeited his appellate

       claims by failing to timely file a notice of appeal as required by our Appellate

       Rules.


[11]   At the time that Core was required to file his notice of appeal with our Court in

       August 2016, our Indiana Appellate Rules provided that a party who wished to

       appeal must “initiate[] an appeal by conventionally[5] filing a Notice of Appeal

       with the Clerk (as defined in Rule 2(D))[6] within thirty (30) days after the entry

       of a Final Judgment is noted in the Chronological Case Summary.” Ind.

       Appellate Rule 9(A)(1). Additionally, Appellate Rule 9(A)(5) provided that




       5
        Pursuant to an amendment, effective September 1, 2018, the word “conventionally” has been removed from
       Appellate Rule 9.
       6
        Appellate Rule 2(D) defines “Clerk” as “the Clerk of the Indiana Supreme Court, Court of Appeals[,] and
       Tax Court.”

       Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                      Page 5 of 9
       “unless the Notice of Appeal is timely filed, the right to appeal shall be forfeited

       except as provided by P.C.R.2.”


[12]   Here, the post-conviction court entered its final judgment in Core’s post-

       conviction proceeding on July 20, 2016. Thus, Core’s notice of appeal was due

       to be filed with our Court on or before August 19, 2016. See App. R. 9(A)(1).

       Core, however, filed his notice of appeal with our Court on November 15,

       2016. Accordingly, he filed his notice of appeal eighty-eight days late.

       Pursuant to Appellate Rule 9(A)(5), his failure to timely file his notice of appeal

       with our Court resulted in Core’s right to appeal being “forfeited.”


[13]   Core attempted to avoid this forfeiture by petitioning the post-conviction court

       for permission to file a belated notice of appeal under Post-Conviction Rule

       2(1). The post-conviction court reviewed the factors in Post-Conviction Rule

       2(1)(a) and granted Core’s petition. The post-conviction court erred by doing

       so.


[14]   Post-Conviction Rule 2 provides an avenue by which certain criminal

       defendants may pursue a direct appeal—from a conviction or sentence—after

       the time for filing a notice of appeal has expired. Specifically, Post-Conviction

       Rule 2(1)(a) provides as follows:


               An eligible defendant convicted after a trial or plea of guilty may
               petition the trial court for permission to file a belated notice of
               appeal of the conviction or sentence if;


               (1) the defendant failed to file a timely notice of appeal;

       Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019     Page 6 of 9
               (2) the failure to file a timely notice of appeal was not due to the
               fault of the defendant; and


               (3) the defendant has been diligent in requesting permission to
               file a belated notice of appeal under this rule.


       Post-Conviction Rule 2 applies only to an “eligible defendant,” which is “a

       defendant who, but for the defendant’s failure to do so timely, would have the

       right to challenge on direct appeal a conviction or sentence after a trial or plea of

       guilty by filing a notice of appeal, filing a motion to correct error, or pursuing

       an appeal.” P-C.R. 2 (emphases added).


[15]   Our Indiana Supreme Court has held that Post-Conviction Rule 2(1) does not

       apply to post-conviction proceedings and that it is a “vehicle for belated direct

       appeals alone.” Howard v. State, 653 N.E.2d 1389, 1390 (Ind. 1995) (holding

       that Post-Conviction Rule 2(1) did not apply to a petitioner’s attempt to file a

       belated notice of appeal from his post-conviction order). Post-Conviction Rule

       2(1) “applies to direct appeals of convictions or sentences” and “does not apply

       to appeals of collateral or post-judgment rulings.” Hill v. State, 960 N.E.2d 141,

       148 (Ind. 2012), reh’g denied. See also Dawson v. State, 943 N.E.2d 1281, 1281-82

       (Ind. 2011) (dismissing defendant’s belated appeal and finding that Post-

       Conviction Rule 2(1) is available for direct appeals of convictions and sentences

       but not for belated appeals from an order revoking probation); Newton v.

       State, 894 N.E.2d 192, 193 (Ind. 2008) (holding that Post-Conviction Rule 2(1)

       applied only to the direct appeal of a conviction or sentence after a trial or plea

       of guilty and did not apply to a defendant’s request for a belated appeal from a

       Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019       Page 7 of 9
       prior order denying permission for a belated appeal); Davis, 771 N.E.2d at 649

       (holding that Post-Conviction Rule 2(1) did not permit the belated appeal of a

       defendant’s motion to correct erroneous sentence, which was considered as a

       petition for post-conviction relief); Greer v. State, 685 N.E.2d 700, 702 (Ind.

       1997) (holding that Post-Conviction Rule 2(1) did not permit belated

       consideration of appeals from post-judgment petitions), abrogated in part on other

       grounds by O.R., 16 N.E.3d 965). “[I]n the collateral review context, the failure

       to timely file a notice of appeal permanently extinguishes the opportunity to

       appeal.” Hill, 960 N.E.2d at 148 (emphasis added).


[16]   We recognize that our supreme court has explained that an appellate court, in

       certain circumstances, may restore a right of appeal that has been forfeited if

       there are “extraordinarily compelling reasons to do so.” O.R., 16 N.E.3d at

       971. However, the O.R. Court specifically noted that its prior holding or

       “ultimate conclusion” in Davis, which was that Post-Conviction Rule 2(1) did

       not permit the belated appeal of a petition for post-conviction relief such as a

       motion to correct erroneous sentence—was “correct.” O.R., 16 N.E.3d at 970

       n.2. Thus, our supreme court precedent is clear that a post-conviction

       petitioner who fails to timely file a notice of appeal has permanently

       extinguished his opportunity to appeal and cannot invoke Post-Conviction Rule

       2(1) to file a belated notice of appeal.7




       7
         Even if we were to apply O.R., we do not find any extraordinarily compelling reasons why Core’s forfeited
       right should be restored, and we would dismiss this appeal.

       Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019                        Page 8 of 9
[17]   Here, Core forfeited his right to appeal by failing to timely file his notice of

       appeal with our Court following the denial of his petition for post-conviction

       relief. Core cannot use the exception under Post-Conviction Rule 2(1) to

       belatedly appeal because our Indiana Supreme Court has repeatedly held that

       Post-Conviction Rule 2(1) does not permit belated consideration of an appeal

       from a post-conviction or other post-judgment proceedings. Accordingly, we

       dismiss this appeal.


[18]   Dismissed.


       Vaidik, C.J., and Barnes, Sr.J., concur.




       Court of Appeals of Indiana | Opinion 91A02-1611-PC-2604 | April 24, 2019    Page 9 of 9